Citation Nr: 0911717	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-23 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
dysthymic disorder (previously characterized as depressive 
reaction).

2.  Entitlement to a rating in excess of 20 percent for a 
compression fracture at C5.

3.  Entitlement to a rating in excess of 10 percent for 
nystagmus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
March 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision issued by 
the RO.

The claim for a rating in excess of 10 percent for nystagmus 
is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.  

2.  The Veteran's dysthymic disorder is manifested, 
primarily, by anxiety, depression, irritability, difficulty 
with crowds, nightmares and problems establishing and 
maintaining effective relationships; collectively, these 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.

3.  The Veteran's compression fracture at C5 has resulted in 
moderate overall limitation of motion of the cervical spine; 
forward flexion of the cervical spine has ranged from 20 to 
25 degrees, and there is no evidence of ankylosis of the 
entire cervical spine, incapacitating episodes of 
intervertebral disc syndrome (IVDS), or separately ratable 
neurological manifestations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 
(2008).

2.  The criteria for a rating in excess of 20 percent for a 
compression fracture, C5, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5235 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, the Board is aware of decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), applicable 
to claims for increased ratings.  In Vazquez-Flores, the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate his claims for an increased rating, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The July 2006 letter also informed the Veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  The letter also 
informed the Veteran that he should provide the RO with any 
evidence or information that he may have pertaining to his 
claims.  The July 2007 SOC set forth the criteria for higher 
ratings for mental disorders and spine disabilities.  In May 
2008, the Veteran was provided with a notice letter that met 
the requirements of Vazquez-Flores.  Following the issuance 
of the notices described above, the Veteran and his 
representative were afforded further opportunities to present 
pertinent information and/or evidence to the matter on appeal 
before the RO readjudicated the claims (as reflected in the 
August 2008 SSOC).  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice. See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA medical records and the reports of VA 
examinations conducted in August 2006 and in February 2008.  
Also of record is the transcript of the November 2008 Board 
hearing, as well as various written statements provided by 
the Veteran, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Each 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

A.  Dysthymic Disorder

Historically, by an October 1969 rating action, the RO 
granted service connection and assigned a 30 percent rating 
for depressive reaction, effective April 1969.  In a May 1974 
rating decision, the RO decreased the rating to 10 percent, 
effective August 1, 1974.  In an October 2006 decision, the 
RO recharacterized the Veteran's psychiatric disability as 
dysthymic disorder (based on current psychiatric diagnosis), 
and continued the rating.  By an April 2008 rating decision, 
the RO granted a higher 30 percent rating, effective June 16, 
2006, pursuant to DC 9499-9434.  

The criteria for rating psychiatric disabilities other than 
eating disorders is set forth pursuant to the criteria of a 
General Rating Formula.  See 38 C.F.R. § 4.130 (2008).  Under 
the formula, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score. 
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health- illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a) (2008).

Turning to the pertinent evidence, an August 2006 VA mental 
disorders examination report reflects that the Veteran was 
married and working full-time as a light maintenance worker 
for an apartment complex in Michigan, a position he had for 
the past seven years.  It was noted that the Veteran had a 
history of using alcohol, the most recent consumption was a 
week earlier when he consumed six to eight 12-ounce bottles 
of beer.  The Veteran denied a history of psychiatric 
hospitalization and was not currently under the care of a 
psychiatrist or psychologist or receiving counseling at the 
present time.  His current emotional complaints included 
financial worry and stress associated with is wife's 
declining health.  He was not currently suicidal or 
homicidal.  The Veteran complained of memory and 
concentration problems, insomnia, persistent anxiety, and 
fatigue.  He denied psychotic symptomatology such as paranoia 
or hallucinations.  

A mental status examination revealed that the Veteran was 
oriented, could name four recent Presidents of the United 
States quite readily, and could recall two out of three 
objects after a five minute delay.  His concentration was 
somewhat cloudy.  His insight appeared good as was his 
judgment and problem-solving skills.  The Veteran stated he 
does various chores at home including the laundry, grocery 
shopping or other errands as needed.  He managed his own 
finances and he expressed that his hobbies included fishing, 
going to the movies, or renting movies.  The Veteran was 
adequately groomed.  Speech was spontaneous and progressed 
unremarkably.  His mood was euthymic and appropriate to the 
content of the discussion.  His perception appeared normal.  
Memory appeared largely unimpaired.  The examiner concluded 
that diagnostically, the Veteran's clinical presentation most 
clearly resembles an affect disorder.  His industrial 
adaptability and capability appeared good.  The diagnoses 
were dysthymic disorder, adjustment disorder with depressed 
mood, chronic, and alcohol abuse.  A GAF of 60 was assigned.  
The VA examiner opined that the Veteran's current diagnosis 
of dysthymic disorder is not separate and distinct from his 
current service-connected rating, but rater appeared to 
clinically represent what the Veteran was experiencing at the 
present time.  He did not seem to be suffering from major 
depressive disorder presently, but was experiencing 
depression consistent with dysthymia.  The Veteran's current 
depression did not seem to be significantly greater than 
would be indicated by his previous examination.  

A February 2008 VA mental disorders examination report 
reflects that the Veteran denied receiving any psychiatric 
treatment since his last VA examination.  The Veteran 
reported current use of alcohol to include occasional 
consumption of beer.  On mental status examination, the 
Veteran demonstrated appropriate affect; his hygiene and 
grooming were marginal.  Speech was fluent, logical, 
coherent, and goal directed.  No unusual behaviors were noted 
during the examination.  The Veteran was alert and oriented 
and memory was grossly intact.  Mild cognitive inefficiencies 
were noted on measures of attention and concentration.  
Abstract reasoning and social judgment appeared grossly 
intact.  The Veteran denied the presence of hallucinations, 
delusions or other psychotic symptoms.  The Veteran described 
his mood as worried indicating financial concerns, his 
housing situation, and his wife's daily health as well as his 
own increasing health problems. The Veteran reported he had 
quit smoking about a month earlier and noted that he had been 
rather irritable and "touchy" as a result.  The Veteran 
denied any thoughts of injury toward himself or anyone else 
and he had not made attempts to injury himself since the last 
examination.  The Veteran reported sleeping only a couple 
hours at a time, awakening with pain from his back.  The 
Veteran stated he and his wife have lived in a condominium 
for about 19 years.  He was the president of his condominium 
association.  

Regarding daily activities, the Veteran helped by performing 
tasks such as shopping and laundry.  He enjoyed going to eat 
with his wife or attending events at the VFW Hall.  He also 
liked to rent movies with his wife.  The Veteran had 
brothers, a sister and his mother all living locally and he 
maintained fairly regular contact with them.  The Veteran 
reported enjoying fishing in the past although he had not 
done that much recently.  He noted that he did some painting 
as well, although he had some difficulty due to fatigue.  The 
Veteran reported his primary concern presently was his level 
of depression.  He denied recent problems getting along with 
others at work.  He denied problems in the past six months 
with his marriage.  The Veteran felt his memory was getting 
worse lately.  The diagnosis was dysthymic disorder, 
adjustment with mixed anxiety and depression and alcohol 
abuse in early remission.  A GAF score of 60 was assigned.  
The VA examiner opined that the previous diagnosis of 
dysthymic disorder was confirmed as the Veteran has a history 
of chronic mild depression.  However, his current concerns 
appeared related to a situational matters resulting in 
chronic work, economic problems, difficulties with his health 
and the health of his wife, stresses from his job and his 
volunteer position on the Condominium Association Board.  The 
Veteran was still able to maintain the social relationship 
with others and appears to be appropriate in those.  The 
Veteran was experiencing some interference with his 
occupational functioning as a result of fatigue which may be 
related to his dysthymic disorder, barring any causative 
medical conditions.  The Veteran reported increasing 
cognitive problems to include declining memory, poor balance, 
grip, and concentration skills.  The Veteran was able to 
maintain employment.  Family relations appeared good.  
Judgment and thought processes did not appear affected at 
that time.  His mood was anxious and in this examiner's 
opinion, interfering to some extent with his occupational 
functioning.  In general, the Veteran symptoms appeared to be 
at the mild to moderate level, with no significant change 
noted on terms of functioning level from his previous 
September 2006 VA examination.  The Veteran was not currently 
receiving medication or psychiatric treatment.

The Board finds that the evidence, as a whole, demonstrates 
that the Veteran's PTSD is no more than 30 percent disabling.  
Based on the noted psychiatric symptomatology, the Board 
cannot conclude that his PTSD is so severe as to produce the 
occupational and social impairment as required for a 50 
percent rating. The Veteran has not been shown to have such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood that are indicative of a 50 percent 
rating.  In this regard, the treatment records and VA 
examination were negative for panic attacks, his speech was 
normal, and his judgment and insight were intact; and there 
was no evidence of impaired abstract thinking or disturbances 
of motivation.  

The Board further finds that none of the GAF scores assigned 
during the appeal period provides a basis for assigning a 
rating in excess of 30 percent for the Veteran's psychiatric 
disability.  As noted above, the VA examiner's from August 
2006 and February 2008, each, assigned a GAF score of 60.  

According to DSM-IV, a GAF score from 51 to 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). 

In this case, as noted above, the GAF scores assigned during 
the appeal period have been 60, clearly indicating no more 
than moderate overall symptomatology, which is consistent 
with the impairment contemplated in the assigned 30 percent 
rating.  

In sum, the symptoms associated with the Veteran's service-
connected dysthymic disorder and level of functioning as a 
result, as shown through the competent medical evidence of 
record, do not suggest the level of impairment as is 
contemplated by the next higher 50 percent disability rating.  
Thus, the totality of the symptomatology and level of 
impairment associated with the Veteran's dysthymic disorder 
has been consistent with the assigned GAF scores of 60. 

The aforementioned discussion makes clear that at no time 
during the appeal period has the Veteran's dysthymic disorder 
symptomatology  resulted in a disability picture that is more 
than the currently assigned 30 percent disabling under the 
applicable criteria.   As the criteria for the next higher, 
50 percent, rating for dysthemic disorder have not been met, 
it logically follows that criteria for an even higher rating 
(70 percent) likewise have not been met.

For all the foregoing reasons, the Board finds that the 30 
percent rating currently assigned for the Veteran's dysthemic 
disorder represents the maximum rating assignable for the 
Veteran's psychiatric disability.  As such, there is no basis 
for staged rating, pursuant to Hart, and the claim for a 
higher rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the- doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


B.  Cervical Spine

Historically, by an October 1969 rating action, the RO 
granted service connection and assigned a 20 percent rating 
for fracture of the vertebra at C-5, effective April 1969.  
In a May 1974 rating decision, the RO decreased the rating to 
10 percent, effective August 1974.  By a March 1995 rating 
decision, the RO increased the rating to 20 percent, 
effective September 1994.  The disability was initially rated 
under Diagnostic Code 5290, for limitation of motion of the 
cervical spine (DC 5290).  See 38 C.F.R. § 4.71a (as in 
effect prior to September 26, 2003).  Since December 2004, 
the disability has been rated under DC 5235 under the revised 
spine criteria (as in effect since September 26, 2003). The 
Veteran filed his current claim for a higher rating in June 
2006.

As of September 26, 2003, disabilities of the spine are rated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  A 20 percent rating is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A rating of 30 percent is 
assigned for forward flexion of the cervical spine 15 degrees 
or less, or for favorable ankylosis of the entire cervical 
spine.  A rating of 40 percent is awarded for unfavorable 
ankylosis of the entire cervical spine.  A rating of 100 
percent is awarded for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See 38 C.F.R. § 4.71a.

The normal combined range of motion of the cervical spine is 
340 degrees.  Normal forward flexion of the cervical spine is 
0 to 45 degrees, extension is from 0 to 45 degrees, left and 
right lateral flexion are 0 to 45 degrees, and left and right 
lateral rotation are from 0 to 80 degrees.

Under Diagnostic Code 5243, effective September 26, 2003, 
IVDS may be evaluated under either the General Rating Formula 
discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain essentially the same as those 
effective September 23, 2002, as outlined above.  In this 
case there is no evidence of any incapacitating episodes, so 
the General Rating Formula applies.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the DCs predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the criteria 
(as in effect since September 26, 2003), the Board finds that 
a rating in excess of 20 percent for the Veteran's service-
connected cervical spine disability, during the entire appeal 
period, is not warranted.

An August 2006 VA spine examination report reflects that the 
Veteran complained of chronic and persistent neck pain and 
stiffness.  He related a history of intermittent radiation of 
the pain to the shoulders and occasionally into his bilateral 
upper extremities.  He also related a history of episodic 
numbness and tingling along the ulnar aspect of both right 
and left hands.  The Veteran was currently taking Vicodin and 
etodolar in relation to his chronic pain.  He did not wear 
any kind of neck brace.  The Veteran stated that the pain was 
essentially constant, but was precipitated by standing and 
any lifting.  He also stated that the pain is more sever if 
the weather is cold and damp.  He denied weight loss, fever, 
malaise, or dizziness.  He stated that he could not do his 
typical activities of daily living, such as walking, without 
assistance.  However, he does do his own eating, grooming, 
bathing, toileting, and dressing.  He works on a part-time 
basis as a maintenance person.  He stated that repetitive 
motion increases the pain without additional loss of motion.  
Review of x-rays showed narrowing of the C6-C7 disc space 
with minimal osteoarthritic changes.  The neuroforament 
appeared narrow at C6-C7 bilaterally.  There was no evidence 
of acute fracture.  The impression, therefore, was 
degenerative disc disease and osteoarthritis.  

A physical examination revealed tenderness from C5-C7 in the 
spinous process to palpation. There was diffuse paraspinal 
spasm and tenderness noted bilaterally over the cervical 
paraspinal area as well as over the bilateral trapezius 
muscles.  Range of motion showed forward flexion restricted 
to 25 degrees, extension restricted to 20 degrees, left 
lateral and right lateral flexion each to 20 degrees, left 
and right lateral rotation each to 45 degrees.  Spinal 
movement was painful and restricted with all attempted 
movements.  The Veteran restricted any attempted movement 
because of pain.  There was no ankylosis or deformity present 
on inspection of the cervical spine.  There was no evidence 
of atlantoaxial or cervical sublucation or dislocation.  

There was no visible atrophy of the upper extremities.  
Distal pulses were intact and symmetric in the radial and 
ulnar pulses.  There was mild decreased sensation to pinprick 
along the ulnar aspect of the bilateral upper extremities of 
the ring and little findings extending into the ulnar aspect 
of the palmar surface on the bilateral hands at the present 
time.  Grip, tension, and abduction to opposition were intact 
and symmetric.  The assessment was compression fracture of 
C5, remote, by history.  Currently, there was degenerative 
disc disease of C6-C7 and degenerative arthritis at C6 and 
C7.  There was no additional limitation of motion due to 
pain, fatigue, weakness of lack of coordination on repetitive 
use of the cervical spine.  There was mild, job related 
functional impairment secondary to these conditions.  

A February 2007 VA neurology consultation record reflects 
that the Veteran complained of a chronic upper backache.  For 
the past six months, the Veteran stated he had experienced a 
burning sensation in his mid back, radiating to his neck and 
spreading into his shoulders.  The VA physician noted that 
the Veteran had been taking Etodolac for the last few months 
and had been on Vicodin for a long time.  He complains of 
increasing fatigue.  The Veteran denied any motor or sensory 
complaints and no bladders or bowel incontinence.  He woke 
several times a night, and is restless which he attributes 
essentially to pain.  A neurological examination was 
negative, motor examination revealed the Veteran's gait was 
normal, and he had paraspinal tenderness with trigger spots 
in the neck and trapezius muscles bilaterally.  The VA 
physician opined that there was no spinal cord stenosis or 
compression, thus no neurosurgical intervention was needed.  
The Veteran did not have any motor deficits either.  Pain 
control was the key issue.  Physical therapy for evaluation 
for a TENS unit for back pain management was recommended.  

A February 2008 VA spine examination report reflects that the 
Veteran complained of constant pain in the neck and shoulder 
area and the pain was a burning type.  He stated that 
sometimes there was radiation of pain with tingling along 
both arms.  He did not uses any cervical collar.  Repetitive 
motion increased the neck pain without any additional loss of 
motion.  There was no history of flare-up and no history of 
acute episode of excruciating neck pain during the last 12 
months.  He stated that his activities of daily living was 
limited and his work was affected. Rest seemed to 
help.  

A physical examination revealed no scoliosis, muscle tone was 
good, and there were no spasm. Range of active and passive 
motion revealed extension to 20 degrees with complaints of 
pain at the end of motion, flexion to 20 degrees also with 
complaints of pain at the end of motion, right and left 
lateral flexion to 15 degrees without any pain, and right and 
left rotation to 40 degrees without pain.  Both upper limbs 
were negative for any neurological deficiency.  The grip was 
strong on both sides, 5/5.  Repetitive motion did not produce 
any additional loss of motion.  There was no neurologic 
deficit in the upper extremities.  X-rays of the cervical 
spine revealed mild spondylosis at the C5-C6 level.  There 
was also minor degree of spondylosis at C6-C7 level.  There 
was evidence of facet arthritis.  There were minor 
compression changes at the C5 level.  The diagnosis was 
cervical spondylosis with mild compression changes at the C5 
level.  There was no evidence of neurological deficiency in 
the upper limbs.  There was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
on repetitive use of this cervical spine (three times).  
There was minimal impairment of daily occupational activities 
due to his cervical spine condition.  There was no evidence 
of excruciating neck pain.

A February 2008 VA neurology examination report reflects that 
the Veteran had no radiation of pain and no loss of muscle 
power of the upper extremities.  EMG testing revealed normal 
testing of both upper extremities and cervical paraspinal 
muscles without electrodiagnostic evidence of radiculopathy, 
plexopathy or peripheral neuropathy.  The diagnosis was 
status post head trauma, with cerebral contusion and organic 
brain syndrome, resolved, no residuals; no evidence of 
radiculopathy, plexopathy or neuropathy of the of upper 
extremities.   The VA examiner noted that repetitive movement 
improves the Veteran's pain.  The findings revealed a 
negative neurological examination.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 20 
percent under the criteria in effect since September 26, 
2003.  In this regard, there is no medical evidence of that 
forward flexion of the cervical spine is 15 degrees or less.  
In fact, the medical evidence of record shows that forward 
flexion of the cervical spine has ranged between 20 degrees 
to 25 degrees.  Furthermore, there is no evidence of 
ankylosis of the entire cervical spine or incapacitating 
episodes of IVDS (as contemplated under Diagnostic Code 
5243).

As to consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board 
notes that there has been objective evidence of painful 
motion.  The February 2008 VA spine examination report, 
however, indicates pain with flexion at the end of motion, 
with no suggestion of pain starting before 20 degrees.  
Absent such a finding, there is no basis for an increase 
because there is no disability commensurate to flexion 
limited to 15 degrees.  Id.

The Board also points out that, under note (2) at revised 
Diagnostic Code 5243 VA must determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria are appropriate.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5243 (effective September 2002).  As noted above, 
however, in this case, there is no indication of a diagnosed 
neurological disorder, and no indication that any separately 
ratable neurological manifestation is associated with the 
service-connected disability. 

For all the foregoing reasons, the Board finds that there is 
no basis, under either the former or revised spine rating 
criteria, for a staged rating, pursuant to Hart, and that the 
claim for a rating in excess of 20 percent for a compression 
fracture at C5 must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

C. Extra-schedular ratings

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the Veteran's service-connected 
dysthymic disorder or compression fracture at C5 has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that neither of the disabilities has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
There also is no objective evidence that either disability 
has warranted frequent periods of hospitalization, or that 
these disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for dysthymic disorder is 
denied.

A rating in excess of 20 percent for a compression fracture 
at C5 is denied.


REMAND

During the November 2008 hearing, the Veteran testified to 
receiving additional VA medical treatment for his vision 
about three to four months earlier.  However, the most recent 
VA medical record associated with the claims file is dated in 
December 2007.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, the Board finds 
that a remand is warranted to obtain all outstanding, 
pertinent VA medical records for treatment and/or evaluation 
of the Veteran's eyes.  

In readjudicating the increased rating claim, the RO must 
document its specific consideration of whether "staged 
ratings" (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007), are 
appropriate.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action: 

1. The RO should obtain from the Detroit 
VA Medical Center all outstanding records 
of evaluation and/or treatment for the 
Veteran's eyes, from December 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as to requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.

2. After completing the requested action, 
and any additional development deemed 
warranted, the RO should readjudicate the 
claim remaining on appeal in light of all 
pertinent evidence and legal authority, 
to include consideration of whether a 
"staged rating" of the Veteran's service-
connected nystagmus, pursuant to Hart 
(cited to above), is appropriate.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


